Citation Nr: 1147223	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-37 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral hand injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for anosmia.

4.  Entitlement to service connection for residuals of bilateral upper and lower extremity cold injury.

5.  Entitlement to service connection for a respiratory disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for residuals of a bilateral hand injury, bilateral hearing loss, anosmia, residuals of bilateral upper and lower extremity cold injury, a respiratory disorder and a psychiatric disorder.   The Veteran disagreed and perfected an appeal.  The record includes a transcript of testimony provided in September 2009 by the Veteran at a hearing before a local RO hearing officer.

The issues of entitlement to service connection for bilateral hearing loss, anosmia, residuals of bilateral upper and lower extremity cold injury, a respiratory disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's current bilateral hand disorder is unrelated to his active duty service.


CONCLUSION OF LAW

Residuals of a bilateral hand injury were not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for residuals of a bilateral hand injury he contends he suffered while on active duty.  The Board will first address preliminary matters and then render a decision.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a January 2009 letter of the evidence required to substantiate a claim for service connection and of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  In addition, the letter informed the Veteran of how VA determines a disability rating and an effective date for a claimed disability.  Accordingly, the duty to notify has been met.  The Board observes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VBA obtained records service treatment records and private medical records that were identified by the Veteran.  The Veteran received a VA medical examination regarding his claimed residuals of hand injury in March 2009.  

For those reasons and the reasons stated below, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for residuals of a bilateral hand injury he suffered during service.  Essentially, he contends that he injured both hands when the lock ring of a heavy truck wheel and tire that he was changing slipped off the wheel at high velocity and hit him in the hands.  The injury involved lacerations to both hands, according to the Veteran.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).  The Board will address each Shedden element.
The Veteran was examined in March 2009 by a VA examiner.  The examiner reported how the Veteran explained that he sustained a bilateral hand injury when a tire the Veteran was changing blew a rim.  The Veteran explained that he had lacerations to both the right and left hands, but only received sutures on the right hand.  The Veteran also stated that he had a "cast" on his right hand for about two months and that his left hand did not have sutures, but was bandaged.  The Veteran has submitted photographs of himself as a young man with what appears to be a large bandage on his right hand.  

After examining the Veteran and reviewing an x-ray of the Veteran's hands, the examiner diagnosed the Veteran with "laceration bil. Index fingers [with] loss of ROM [range of motion], decrease in strength, ongoing pain and deformities [bilateral] index fingers."  Thus, Shedden element (1) is met.  

With regard to element (2), evidence of an in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records have been reviewed.  Those records include a May 2, 1969, entry by emergency room personnel at the U.S. Air Force Hospital in Wiesbaden, Germany, indicating that the Veteran was treated for a laceration of the right index finger (drinking glass).  A May 4, 1969, entry states that the Veteran's wound was "healing well" and notes that the Veteran's wound was "redress[ed] - curved splint."  A May 7, 1969, entry indicates "redressed finger laceration."  A May 9, 1969, entry indicates that sutures were removed and that the wound had healed.  The Board finds that element (2) is satisfied.  

With regard to element (3), evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the Veteran contends that he had a traumatic injury to his bilateral hands.  The March 2009 VA examiner reviewed the Veteran's VA claims folder and determined that there was no causal relationship between the right index finger injury described in the Veteran's service treatment records and the current bilateral hand disorder.  The examiner's rationale was that the Veteran had a suture of the right index finger and thumb which were removed several days later without event.  The documentation was clear that strength/sensation/circulation of the fingers was unaffected and the service treatment records did not show injury to the left hand.  The examiner further found there was insufficient evidence to support that the finger conditions are related to a tire ring injury or to his military service.  The examiner's opinion is entitled to great probative weight as he reviewed the history, conducted an examination and provided an opinion that is supported by a rationale.  

Moreover, in the Veteran's separation physical report, there is nothing to indicate that the Veteran had any residual of the laceration that was treated during active duty other than a scar of the right index finger.  The upper extremities were otherwise found to be normal.  The Board observes that the Veteran was injured in May 1969 and was on active duty until July 1971, but there is nothing in the service treatment records to indicate a chronic or continuing problem with his right hand.  In sum, the Board finds that the VA examiner's opinion is supported by the contemporaneous evidence and by other medical evidence of record. 

The Veteran testified at the March 2009 hearing that he was working on a truck tire, the retaining ring "blowed off" and he tried to catch it, cutting his hands.  He testified that after he cut his hands, he wrapped them in a bandage and went to his barracks and began "drinking a little bit."  He testified that he dropped the drinking glass, but that he was cut by the wheel's retaining ring and not by the glass.  See local hearing transcript at page 9.   

The Veteran submitted a New York Department of Health fatality report entitled: "Equipment operator killed by a lock ring propelled from a multi-piece rim wheel."  The gist of the report is that a man who was servicing the wheel and tire was inflating the tire when the locking ring slipped from the wheel and struck the man in the head.  The man died two days after the accident.  

The Veteran's current explanation is not credible in light of the medical evidence contemporaneous to service.  The Veteran now reports a traumatic injury to both hands.  The medical evidence in service describes a simple laceration that required three stitches to the right hand.  There is no explanation reported involving a tire rim accident.  Instead the injury was noted to involve a drinking glass and only the fingers of one hand.  The Veteran asserts that it was in fact the locking ring that resulted in the injuries and his left hand was also involved.  He acknowledges that he did mention a drinking glass to the clinician but that was not what caused the injury.  The contemporaneous service treatment records are entitled to a finding of credibility.  At that time, it was to the Veteran's advantage to accurately report how the injury occurred so he could receive appropriate treatment for any injured area.  Since there is an expectation that the records created contemporaneous in time to the injury would indicate that the left hand was injured if such occurred, the Board finds that current statements to that effect are not credible.    

In sum, the Board finds the probative value of the contemporary evidence in service to be more compelling than statements made many years after the injury occurred.  In addition, the separation examination only noted a scar of the right hand and no other deficits with regard to either upper extremity while the Veteran currently experiences loss of strength, loss of range of motion, pain and deformities of the bilateral index fingers.  The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  In addition, the VA medical opinion is highly probative evidence against the claim.  While the Veteran asserts that his current disability is related to service, he is not competent as a lay person to provide an etiological opinion for a current bilateral hand disability.  Such is beyond the observations that a lay person is competent to relate.  Moreover, he has not reported that he had these symptoms in service and thereafter.  For those reasons, the Board finds that Shedden element (3) is not satisfied and that the Veteran's claim fails for that reason.  It is also noted that while the Veteran has reported that he recently has started treatment at VA, including for his psychiatric disorder and respiratory disorder, regarding the hands; he only indicated that a VA physician told him he had minimal usage of his hand and not that his current disability is related to service.  Accordingly, as the current state of disability is clear, the Board may proceed without obtaining these records.   


ORDER

Entitlement to service connection for residuals of a bilateral hand injury is denied.

REMAND

Reasons for remand

Hearing loss

The Veteran's service treatment records show that there was a decline in the Veteran's hearing between his enlistment and his discharge.  Although the Veteran's hearing upon discharge did not meet the criteria of a hearing disability under VA regulations, the discharge hearing test clearly shows the Veteran had more hearing loss at the time of his discharge than when he was inducted into active duty service.  This aspect was not addressed by either VA examiner.  

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  The Board remands the claim for an opinion addressing the loss of hearing during service and the Veteran's subsequent loss of hearing.

Anosmia

The Veteran submitted private treatment records that indicate he had nasal surgery in 1996.  The Veteran testified that he had the surgery in 1996 because of his inability to smell.  See hearing transcript at page 8.  There are no records in the Veteran's VA claims folder regarding the surgery or the rationale for the surgery.  Those records need to be sought and, if they still exist, obtained.

Bilateral upper and lower extremity cold injury

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Veteran has submitted evidence that he has a current cold injury disorder.  A January 2008 report from Dr. A.F., M.D., states that the Veteran has "multiple symptoms consistent with cold exposure syndrome."  The Veteran has testified that he was assigned to work in extreme cold temperatures in Germany.  See hearing transcript at pages 6-7; see also December 2007 Veteran Statement.  Dr. A.F. has opined that the Veteran's symptoms may be related to his service.  There was no VA examination done regarding cold exposure.  For those reasons, the Board finds that the McLendon criteria have been met and that a VA examination should be conducted to determine the extent and nature of any current cold injury residuals and an opinion regarding the etiology of any residuals. 

Respiratory disorder

The Veteran testified that he receives treatment at the VA facility in Port Richey for his respiratory disorder.  There are no VA treatment records in the Veteran's VA claims folder.  A search must be performed for any VA treatment records pertaining to the Veteran.

Moreover, the Veteran has submitted evidence that he was exposed to diesel fuel, fuel for missiles and asbestos from brake shoes.  The Board observes that the Veteran's service treatment records include a November 13, 1969, chest x-ray report that indicates "calcification within left lung parenchyma and the left hilum."  Reports from Dr. J.N. dated December 2007 and August 2008 report the Veteran had "asthma and COPD."  In addition, the results of a December 2007 pulmonary function test show decreased performance.  Finally, an August 2008 letter from Dr. A.A., M.D., states that there is a question whether the Veteran's lung disorder may be related to exposure to chemicals and fuel.  The Board finds that the evidence meets the McLendon criteria and remands the claim for a medical examination that addresses the nature and degree of any current respiratory disorder and its likely etiology.

Acquired psychiatric disorder

The Veteran testified that he is treated for his psychiatric disorder by a VA physician at the VA facility at Port Richey. There are no VA treatment records in the Veteran's VA claims folder.  A search for such records must be made.

In addition, the Veteran has submitted the February 2008 findings of Dr. L.V., M.D., who diagnosed the Veteran with a chronic adjustment disorder and anxiety disorder, not otherwise stated.  Dr. L.V. also opined that the Veteran's psychiatric disorder could have been triggered by his active duty service.  The Veteran has provided statements that he was anxious during service because of his assignments to drive on isolated roads transporting warheads.  The Veteran's ex-wife provided an April 2008 statement that the Veteran had symptoms of anxiety from the time that she knew him.  It appears from the record that the Veteran and his ex-wife were married shortly before he was discharged.  Thus, the record satisfies the McLendon criteria.  The Board remands the claim for a VA examination that addresses the nature and extent of the Veteran's psychiatric disorder and which provides an opinion regarding the likely etiology.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he provide records pertaining to his 1996 nasal surgery or provide a release for those records.  Further inform the Veteran that he may submit any additional medical evidence or information sufficient to allow the RO to obtain evidence showing treatment of the claimed disorders since service.

2.  Contact the Veteran and request that he identify all VA healthcare facilities where he has received treatment.  Obtain all VA treatment records pertaining to the Veteran and include them in the Veteran's VA claims folder.

3.  Thereafter, provide the Veteran's VA claims folder to an appropriate VA audiologist who should review the medical evidence and provide an opinion whether it is at least as likely as not that the Veteran's current hearing loss began in or is related to his active duty service.  The examiner should specifically address the Veteran's apparent loss of hearing ability during his active duty service and should also consider the lay statements concerning the difficulty the Veteran had hearing after he returned from service.  

If the examiner determines that examination of the Veteran is required in order to provide the requested opinion, such an examination should be arranged.  The examiner's opinion should be supported by reference to the clinical evidence and medical literature.

4.  After completion of steps 1 and 2, schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the nature and extent of any current residuals of upper and lower extremity cold injury manifested by the Veteran.  If such residuals are diagnosed, the examiner should provide an opinion whether it is at least as likely as not that the Veteran's cold injury residuals were incurred in the Veteran's active duty service.  A complete rationale should be provided for the opinion.  

5.  After completion of steps 1 and 2, schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the nature and degree of any current respiratory disorder manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's respiratory disorder was incurred in or aggravated during his active duty service.  The examiner should specifically address whether the Veteran's respiratory disorder was as likely as not caused by or aggravated by exposure to diesel fuel, asbestos or other hazardous substances.  A complete rationale should be provided for the opinion.  

6.  After completion of steps 1 and 2, schedule the Veteran for a psychiatric examination by an appropriate VA psychiatrist or psychologist.  The examiner should provide a description of the nature and extent of any acquired psychiatric disorder manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's psychiatric disorder began in or is related to the Veteran's active duty service.  A complete rationale should be provided for the opinion.  

7.  After completing the development provided above and any other appropriate development, readjudicate the Veteran's claims.  If the decision remains unfavorable to the Veteran, a supplemental statement of the case should be prepared and provided to the Veteran and his representative, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if it is otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


